Citation Nr: 0431164	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-16 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from October 1967 to October 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision of the Albuquerque Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for PTSD, a prostate infection, and a skin rash 
claimed as secondary to exposure to herbicides.  In his 
notice of disagreement with the decision, the veteran 
expressly limited his appeal to the issue of entitlement to 
service connection for PTSD.  Accordingly, this is the only 
issue before the Board.  In September 2003, the veteran 
appeared for a personal hearing before a Decision Review 
Officer (DRO) at the RO.  In September 2004, he submitted 
additional evidence (through his representative) with a 
waiver of RO initial consideration of such evidence.  As he 
has the right to waive RO review, the Board may proceed.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence that the veteran 
was subjected to a stressor event in service.  

3.  The preponderance of the competent evidence is against a 
finding that the veteran has PTSD that is related to service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claim has been 
considered on the merits.  The veteran was provided VCAA 
notice by April 2001 (prior to the decision appealed) 
correspondence from the RO, in a statement of the case (SOC) 
issued in May 2003, and in additional correspondence in 
September 2003.  He was further notified (in the May 2002 
decision, in the SOC, and in a supplemental SOC (SSOC) in 
December 2003) of everything required, and has had ample 
opportunity to respond or supplement the record.  The case 
was reviewed de novo subsequent to the notices.  

Regarding content of notice, the May 2002 decision, and the 
SOC and SSOC, informed the veteran of what the evidence 
showed.  The SOC and the December 2003 SSOC informed him of 
the controlling law and regulations.  He was advised in the 
April 2001 and September 2003 correspondence, and in the SOC, 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The correspondence and the SOC advised him of what 
the evidence must show to establish entitlement to service 
connection for PTSD, and what information or evidence VA 
needed from him.  Specifically, the correspondence and the 
SOC informed the veteran of the allocation of responsibility 
of the parties to identify and obtain additional evidence in 
order to substantiate his claim.  In February 2003 
correspondence, he was specifically advised of what the 
evidence must show to establish service connection for PTSD 
secondary to personal assault.  While the veteran was not 
advised verbatim to submit everything he has pertaining to 
his claim, he was advised to submit, or provide releases for 
VA to obtain, any pertinent records.  The April 2001 
correspondence specifically advised the veteran to "[t]ell 
[VA] about any additional information or evidence that you 
want us to get for you."  This was equivalent to advising 
him to submit everything pertinent.  Everything submitted to 
date has been accepted for the record and considered.  

Regarding the duty to assist, VA has obtained all records of 
which there was notice.  The Board has also considered 
whether a VA examination or advisory opinion is necessary.  A 
medical opinion or an examination is necessary:  (summarized)  
If the record is insufficient to decide the claim, but 
contains evidence of a current diagnosis of the disability; 
establishes an event, injury or disease in service; and 
indicates the current diagnosed disability may be related to 
the disease, injury, event in service.  38 C.F.R. § 3.159.  
Here, there is no evidence of an event in service, and no 
competent evidence that any currently diagnosed PTSD may be 
related to a verified event in service.  Consequently, an 
examination or a medical opinion is not indicated.  A DRO 
reviewed the claim de novo (see May 2003 SOC and December 
2003 SSOC).  Development is complete to the extent possible; 
VA's duties to notify and assist are met.  Hence, the Board 
finds it proper to proceed with appellate review.  It is not 
prejudicial to the appellant for the Board to do so.  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Service personnel records reflect that the veteran served in 
Vietnam from March 1968 to March 1969.  The records indicate 
that his military occupational specialty (MOS) was "light 
vehicle driver" and "heavy truck driver."  Specifically, 
the personnel records show that he served as a light and 
heavy vehicle driver with the 71st Transportation Company and 
the 159th Transportation Battalion, and served as a duty 
soldier with the 561st Transportation Company and the 372nd 
Transportation Company.  

Essentially, the veteran contends that service connection for 
PTSD is warranted due to stressors he experienced while 
serving in Vietnam, including:  1) enemy ambushes "3 to 4 
times a week" on convoys in which the veteran drove, and in 
one such attack a U.S. vehicle was destroyed, killing both 
drivers (nicknamed "[redacted]" and "[redacted]"); 2) seeing 
dead bodies of Vietnamese who were "cut up in half" at the 
entrance gate of a base where he was stationed, including 
women and children who came by the gate asking for food; and 
3) being assigned to patrol duty on one occasion, when he was 
physically and sexually assaulted by three fellow servicemen 
who were angry at him, allegedly because he attempted to 
rescue women who were in a "hooch" that his attackers 
destroyed because there was access to a tunnel inside (the 
women hiding in the "hooch" were allegedly killed).  

The service medical records are negative for complaints or 
treatment of any disorder of a psychiatric nature.  The 
service personnel and medical records are entirely negative 
for any indication of combat or a stressor event.

Postservice medical records include an April 1970 VA 
neuropsychiatric examination report, wherein the examiner 
stated that the veteran served in Vietnam for one year, and 
"was in combat for nine days and had not received any 
injuries, however, at one time the veteran injured his lower 
jaw knocking out five front teeth."  The veteran had no 
complaints of nervousness and exhibited no psychological 
symptoms.  He stated that he was nervous to a "quite 
severe" degree immediately after his separation from 
service.  The neurological examination was essentially 
negative, and the diagnosis was "[w]ithout psychiatric 
disability, mentally competent."  

In a letter received by the RO in October 2000, the veteran's 
mother stated that he was "different" after he returned 
from Vietnam, and he would "get up suddenly and disappear 
for hours."  She wrote that his personality was not the same 
as before his service, as he had become very quiet and he 
"doesn't talk to anyone for days."  She reported that the 
veteran is "real bitter with the government for all he has 
had to see and suffer."  The veteran's spouse submitted a 
letter wherein she stated that the veteran was very nervous 
and non-communicative when he returned from Vietnam.  
Sometimes he woke up at night swinging his fists, and on one 
occasion he awoke and began choking her while yelling 
"Charlie."  She reported that he would climb trees and stay 
there for no reason.  After he watched a war movie, he was 
easy to anger and would shelter himself.  There were times he 
would not speak for long periods, but he would give his 
spouse "disturbing looks."  The veteran's mother and spouse 
both stated that he becomes very agitated on the 4th of July, 
and he throws himself to the ground when he hears fireworks.
Private medical records dated from December 1999 to August 
2001 show treatment the veteran received for several medical 
disorders.  Clinical records dated in August and October 2000 
indicate that he was on short term medical leave from his job 
due to situational stress and anxiety.  It was noted that he 
intended to return to work again soon because he found a 
position and shift that were less stressful.  The October 
2000 clinical record shows diagnosis of situational stress 
and anxiety, resolving.  The private physician noted that the 
veteran was also being followed at VA medical facilities for 
"diagnosis of possible PTSD following his time in Vietnam."  

VA outpatient records dated from November 2000 to July 2002 
reveal treatment for numerous disorders, including 
psychiatric problems.  A January 2001 clinical report shows 
that he had symptoms involving nightmares, insomnia, and 
anger with other mood problems.  The diagnosis shown in 
January 2001 was PTSD (provisional), rule out obsessive 
compulsive disorder.  A March 2001 outpatient record shows 
that the veteran complained of intrusive traumatic memories 
daily, nightmares, and increased startle response.  The 
diagnosis was PTSD, and mild obsessive compulsive disorder.  
The remainder of the outpatient records dated through July 
2002 show additional symptoms, diagnosis, and treatment of 
PTSD, but the records are devoid of any reference to the 
veteran's alleged stressors.

In July 2002, the veteran was examined by a VA PTSD/Trauma 
program therapist, and a VA PTSD/Trauma program psychologist, 
"in order to support his claim for service connected PTSD as 
a result of his war zone exposure while in Viet Nam."  The 
veteran complained of feeling increasingly stressed by work 
and life, and of symptoms of anger, depression, and 
hopelessness.  The examiners reported that a review of VA 
outpatient records indicate that the veteran's past 
complaints include intrusive combat memories, nightmares of 
combat, sleep disturbances with rituals, hypervigilance, 
irritability with rageful outbursts, anxiety with panic 
attacks, increased startle response, feelings of 
estrangement, anhedonia, restricted range of emotions, guilt, 
and avoidance of people and conversations about his military 
experiences.  The veteran told the examiners that he was 
involved in a bus crash in Vietnam in which he received 
serious dental injuries.  He recalled that his convoy came 
under enemy attack during one mission, and the first truck in 
the convoy was hit, killing his friend "[redacted]."  He 
reported that he was stationed in Quan Tri, near "Wonder 
Beach," where on several occasions he saw women and children 
who had been "cut up" because they asked for food.  He 
reported exposure to snipers and ambushes.  He further 
described a situation where, while on patrol with five or six 
other servicemen looking for tunnels, he tried to save two 
Vietnamese women who were in a hut being set on fire by 
members of the patrol.  He recalled that after his patrol 
returned to camp, he was physically and sexually assaulted by 
three of the patrol members in retribution for trying to 
protect the Vietnamese women.  The therapist and psychologist 
diagnosed chronic severe PTSD.  The examiners included a DSM-
IV Axis IV diagnosis that shows "[e]xposure to war zone."  

Of record is an April 2001 letter from the U.S. Armed 
Services Center for Unit Records Research (USASCURR) stating 
that the stressors listed by the veteran could not be 
verified as he had not provided sufficient stressor 
information (specific dates, locations, or names).  In July 
2002, the RO contacted the USASCURR in a further attempt to 
obtain supporting evidence of the veteran's alleged 
stressors.  In an August 2002 letter, the USASCURR again 
reported that "we have determined that the information 
received is insufficient to conduct meaningful research."  
It was noted that the USASCURR's PTSD unit can verify only 
specific combat incidents, and the veteran had not provided 
the "who, what, where and when" necessary to verify any of 
his alleged stressful incidents.  Regarding the stressor 
involving a sexual assault, the USASCURR reported that such 
incidents are not researchable unless the incident was 
officially reported and documented.  

VA outpatient dated from August 2002 to November 2003 show 
further treatment the veteran received for PTSD symptoms.  
The predominant diagnosis shown in the records is chronic 
severe PTSD, with marked depressive symptoms.  Other than a 
March 2003 outpatient record showing diagnosis of "PTSD - 
Chronic/severe (combat and military sexual trauma)," the 
outpatient records are negative for any reference to the 
alleged stressors.  

In an April 2003 letter, the veteran's spouse again recounted 
the psychological symptoms the veteran exhibited after his 
return from Vietnam.  She reported that the veteran had only 
recently been able to tell her about the sexual assault he 
endured in service, and that his recollection "explains the 
cut's [sic] in his back . . ."  

At a September 2003 hearing, the veteran recounted the 
stressful experiences he allegedly experienced in service.  
He stated that his convoy came under enemy attack "almost 
every time we would go out on convoy."  He testified that he 
came under rocket and mortar attacks with essentially every 
unit in which he served, and the bases came under attack 
"about every day."  He was unable to provide specific dates 
for his stressors.  Regarding the sexual assault in service, 
the veteran testified that during that attack he was "cut 
about four or five times in the back" by his attackers.  His 
representative stated that he had witnessed the residual 
scars from the knife wounds.  The veteran stated that he 
washed and dressed the knife wounds himself, and that fellow 
servicemen "saw what was going on and everything, but they 
just didn't want to get involved, I guess."  He reported 
that his attackers threatened to kill him if he reported the 
assault.  The veteran's wife testified regarding the 
behavioral changes the veteran underwent during service.  She 
stated that he throws things around their house due to 
uncontrollable anger.  He sometimes wakes up at night 
screaming, and on one occasion he woke up and began choking 
her while shouting "Charlie."  

In support of his claim, the veteran submitted numerous 
articles (with photographs) downloaded from the internet that 
discuss actions carried out by the 15th Field Artillery 
Regiment, and containing other accounts of various units' 
histories in Vietnam.  The internet articles do not refer 
specifically to the veteran, and do not contain information 
pertaining to any of his alleged stressors.  

Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70 (1994).  Where the veteran did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the veteran's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, a medical link between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f).  Here, there medical evidence clearly 
shows numerous diagnoses of PTSD.  The primary impediment to 
a favorable decision on this issue is the absence of a 
verified stressor.  

There is no evidence that the veteran "engaged in combat 
with the enemy."  Service medical records show no references 
to combat, and service personnel records do not reflect that 
the veteran engaged in combat with the enemy.  The ordinary 
meaning of the phrase "engaged in combat with the enemy," 
as used in 38 U.S.C.A. § 1154, requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  There 
is simply no supportive evidence that the veteran engaged in 
combat with the enemy (as defined).  His duties as a light 
and heavy vehicle driver were of a non-combat nature.  The 
USASCURR indicated on two occasions that the veteran has not 
provided sufficiently specific information for a meaningful 
search of military records that might provide corroborating 
support of the alleged stressors.  He has not provided 
further details, and his lay testimony alone is not enough to 
establish the occurrence of the alleged stressors.  The 
service records and other evidence of record do not 
corroborate, substantiate, or verify the veteran's testimony 
or statements as to the occurrence of the claimed stressors.  
None of the service personnel or medical record entries note 
a history of stressful events, or of symptoms associated with 
stressful events related to the veteran's service, including 
any symptoms related to the alleged physical/sexual assault.  

The Board notes the statements from a number of VA health 
care providers that the veteran has PTSD related to stressful 
incidents in service.  What the record does not show is that 
any of the medical professionals who diagnosed PTSD had 
access to the claims file, or had the opportunity to review 
the veteran's medical history as evidenced by the claims 
folder.  This is true of the VA medical professionals who saw 
the veteran on an outpatient basis, as well as the VA 
psychologist and therapist who examined the veteran in July 
2002.  Regarding the diagnoses of PTSD, those of record were 
not based on a verified stressor, but were premised on an 
inaccurate history provided by the veteran that his medical 
care professionals accepted as reliable.  A physician's 
opinion based on an inaccurate factual premise has no 
probative value, see Reonal v. Brown, 5 Vet. App. 458 (1993), 
and the Board is not bound to accept the opinions of 
physicians or psychologists whose diagnoses of PTSD were 
based on an unverified history of stressful incidents as 
related by the veteran.  See, e.g.,  Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  

While several of the veteran's medical care providers noted 
that he has PTSD symptoms related to stressors he experienced 
in Vietnam, the service personnel and medical records are 
entirely negative for any corroboration of any alleged 
stressor.  The veteran has submitted no independent evidence 
to show that his alleged stressors actually occurred.  
Clearly the VA therapist and psychologist who provided the 
July 2002 diagnosis of PTSD based on the veteran's "exposure 
to war zone" had no familiarity with the veteran's actual 
military record.

The veteran's own statements and contentions regarding a 
relationship between his current psychiatric symptoms and in-
service traumatic events, as well as those of his spouse and 
mother, cannot by themselves establish the nexus between his 
current psychiatric problems and his military service.  They 
are laypersons and, as such, are not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

With respect to the textual material submitted by the 
veteran, said evidence neither establishes that the veteran 
was exposed to combat in Vietnam nor provides any 
corroboration for his allegations.  

In summary, there is no credible supporting evidence of a 
stressor event in service, and no link between a diagnosis of 
PTSD and a stressor event.  The preponderance of the evidence 
is against a finding that the veteran has PTSD based on a 
verified stressful event in service.  Hence, service 
connection for PTSD is not warranted.  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



